UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO, CINCINNATI DIVISION

SCOTT POSTON,
Plaintiff, : Case No. 1:19 cv 144

V. : Judge William O. Berteslman

ARAMARK BUSINESS FACILITIES,
LLC, et al.,

Defendants.
STIPULATED PROTECTIVE ORDER

To facilitate discovery in this lawsuit, and to protect the parties’ interest in the
confidentiality of proprietary or other business sensitive matters contained in certain documents,
and to eliminate the need for repeated requests that the Court become directly involved in the
discovery process, the undersigned parties, pursuant to Rule 26 of the Federal Rules of Civil
Procedure, hereby stipulate and agree that documents and information produced by the parties in
this action shall be subject to the following terms and conditions of this Agreed Protective Order
(“Order”).

IT IS HEREBY ORDERED that:

1. The inspection, copying, and use of any material designated by any of the parties as
containing confidential information, including any documents or portions thereof, any written
responses to discovery, and any deposition testimony given by the parties or their present or
former officers, employees or agents shall be subject to the provisions of the following
paragraphs hereof and distribution shall be limited to:

a. The attorneys for the parties herein;
b. Secretaries, paralegal assistants, and clerical personnel who are engaged in
assisting counsel in the preparation of this action;

c. The named parties, and any present or future officer or employee of the named
parties, to the extent deemed necessary by counsel for the prosecution, defense,
or settlement of this action;

d. Expert witnesses;

e. The Court, court reporters, or other court personnel involved in the adjudication
process.

2. As to all material obtained during discovery, including but not limited to documents,
deposition testimony, and written discovery responses, if any of the parties claim that such
material contains confidential information covered by this Order, it may be designated as
confidential by either (a) marking the document or the confidential portion thereof as
“confidential,” or (b) providing written notice to the opposing party that such document has been
designated as confidential, in a fashion that permits easy identification of the document so
designated.

3. Information disclosed at a deposition may be designated as confidential by either (a)
indicating on the record at the deposition that portions of the testimony are confidential and
subject to the provisions of this Agreed Protective Order, or (b) by notifying opposing counsel in
writing within thirty (30) days of receipt of the transcript as to those pages and lines that contain
confidential information pursuant to this Stipulation and Agreed Protective Order until thirty (30)
days after receipt of the transcript by the attorneys for each party. The court reporter shall mark

each page upon which the confidential material is transcribed.
4. All documents produced or information disclosed that is designated as confidential
by the parties, respectively, shall be revealed only to other parties in this case, the counsel of
record in this case, paralegals and secretarial employees under counsel’s direct supervision and
such persons as are employed to act as testifying experts in this case solely for the purposes of
this proceeding. The information to be considered as confidential and disclosed only in
accordance with the terms of this order shall include, without limitation, all confidential and
proprietary information supplied by the parties in response to demands or requests, formal or
informal, regardless of whether such information is produced or disclosed by the parties, their
agents, experts, attorneys or employees, including but not limited to secretaries, paralegal
assistants, and clerical personnel.

5. All confidential documents and information produced or disclosed by the parties
shall be used solely for the purposes of preparation for, and use in, the trial of this action
including any appeals or retrials. By agreeing to the within provision, the parties do not waive
their right to object to the admissibility of such documents. Under no circumstances shall the
information or materials covered by this Order be disclosed to anyone other than the persons
enumerated above and such persons shall not disclose such protective documents or information
to anyone.

6. No documents or information protected by this Order shall be disclosed to any news
or journalistic sources or any other media. All confidential documents of another party shall at
all times be kept under the custody or control of each party’s attorneys or qualified persons; and
such documents or things containing confidential information shall be treated with the same

degree of care which would be used by such person in the handling of their own confidential

information.
7. No additional copies of this material shall be made unless pursuant to instructions by
counsel for Defendants in this lawsuit unless such counsel gives a strict accounting of such copy.

8. Counsel wishing to disclose any of the protective material to any testifying experts
or any individual identified herein shall show a copy of this Order to said individual and obtain
his/her written agreement to comply with and be bound by its terms. The agreement of each
such individual shall be obtained on a form set forth on Exhibit “A” attached hereto.

9. The terms of this Order shall remain fully effective as to each protected document
until released by either a Court Order or by written consent of Defendants,

10. At the conclusion of termination of this litigation, counsel shall account for each and
every copy of the protected materials, in particular, all material provided to any experts, and all
summaries of the information contained therein, and shall return all such copies to opposing
counsel, along with the originals of each and every document on the form set forth in Exhibit
“A”.

11. At the conclusion of this matter, counsel shall send a letter to his experts requesting
the return of all confidential material in whatever form and any copy(s) made by said expert as
well as any notes prepared as a result of said expert’s review of the confidential material.

12. By agreeing to this Order and obtaining the material produced, the parties hereto do
not waive any rights that they may possess to comply with further discovery responses or to
object to any further discovery requests made by either party.

13. Nothing in this Order shall prejudice either party from seeking amendments hereto,
broadening or restricting the rights of access to these or the use of other material produced

herein, or otherwise modifying this Order; and this Order may be amended without leave of
Court by the agreement of the undersigned counsel for the parties in the form of a stipulation that
shall be filed in this case.

14. If the Requesting Party has a good faith basis and reasonably disagrees with the
designation of any document or tangible item as “confidential” by the Disclosing Party, the
Requesting Party shall promptly object in writing to the Disclosing Party’s attorney. The
Disclosing Party shall have thirty days after receiving the written objection within which to file
and serve a Motion for a Protective Order. If the motion is not filed and served within that time
period, then the confidential designation may be deemed lifted and/or waived. If the motion is
timely filed and served, then the parties will maintain the confidentiality of the information
pending the Court’s resolution, per the terms and procedures of this Stipulation and Order. The
parties shall attempt to meet and confer on the issue in a good faith attempt to resolve the issue
between the parties without the necessity of involving the court and may contact the Court to
informally resolve any issues before filing a Motion for a Protective Order.

15. The parties hereto acknowledge that any violation of this Order in respect of any
Confidential Information will cause the Disclosing Party and its affiliates immediate and
ureparable harm that monetary damages cannot adequately remedy, and parties agree that, upon
any actual or impending violation of this Order, the Disclosing Party or any one or more of its
Affiliated Companies shall be entitled to equitable relief, including injunctive relief and specific
performance (and the Requesting Party shall not plead in defense thereto that there would be
adequate remedy at law), without bond or proof of damages, and in addition to any other
remedies that the Disclosing Party may have under an applicable law.

16. This Protective Order does not authorize filing protected materials under seal. No

document may be filed with the court under seal without prior permission as to each such filing,
upon motion and for good cause shown, including the legal basis for filing under seal. See
Proctor & Gamble Co. v. Bankers Trust Co., 78 F.3d 219 (6" Cir. 1996). Unless the Court orders

otherwise, all sealed documents shall be filed according to $.D. Ohio Civ. R. 5.2.1.

Dated J, Va 4aff 2

   

APPROVED:

/s/ R. Leland Evans Date __ August 22, 2019
R. Leland Evans (0006833)

Megan H. Kleinman (0077790)

DICKIE, MCCAMEY & CHILCOTE, P.C.

250 Civic Center Drive, Suite 280

Columbus, Ohio 43215

(614) 258-6000 Telephone

(614) 258-6006 Facsimile

revans@dmclaw.com

mkleinman@dmclaw.com

Counsel for Defendants Aramark Management
Limited Services Partnership, improperly sued
as Aramark Business Facilities, LLC, Cincinnati
Bengals, Inc., and Hamilton County, Ohio

/s/ Kevin F. Hoskins Date ___ August 22, 2019
Kevin F. Hoskins (0078366)
Christopher B. Markus (0081221)
Kathleen C. Tranter (0089503)
Dressman Benzinger LaVelle PSC
221 East Fourth Street, Suite 2500
Cincinnati, Ohio 45202
khoskins@dbllaw.com
cmarkus@dbllaw.com
Ktranter@dbllaw.com

Counsel for Plaintiff Scott Poston
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO, CINCINNATI DIVISION

SCOTT POSTON,
Plaintiff, : Case No. 1:19 cv 144

V. : Judge William O. Bertelsman

ARAMARK BUSINESS FACILITIES,
LLC, et al.,

Defendants.

CONSENT TO STIPULATION AND AGREED PROTECTIVE ORDER

The undersigned hereby certifies that he or she has read the Stipulation and Agreed
Protective Order in this action and agrees to be bound by it, and that he or she voluntarily
submits to the personal jurisdiction of this Court for purposes of the enforcement of the above

specified Stipulation and Agreed Protective Order.

Dated:

 

[signature]

 

[print name]

Sworn to me before this day of ,20_..

 

Notary Public
EXHIBIT “A”

AFFIDAVIT AND AGREEMENT OF AS TO RECEIPT OF
DOCUMENTS AND AGREEMENT TO COMPLY WITH PROTECTIVE ORDER

I , being of the age of majority, competent, and being

?

 

duly sworn, says:

1. I am assisting counsel for Plaintiff in the above action. I am assisting in the

preparation and prosecution of the action in the following capacity:

 

2. I have received and read a copy of the Protective Order as to confidential
documents of the parties, dated and signed by Judge Berteslman.

3. I understand the terms of the Protective Order and agree to comply with them and
to be bound by them.

4, I understand that the documents, testimony, and information contained therein are
to be used solely to assist said counsel with this litigation, and I will not use the information,
documents, copy or testimony in the future in any manner, disclose the existence of the
documents, testimony, or information contained therein to any other person and will not copy,
save or scan said information or documents for later use.

i I further understand that at the conclusion of my assistance to counsel, I shall
account for each and every copy and/or summary of such documents or a summary I prepared or
had prepared on my behalf to said counsel and to return all such documents, and/or copies of
documents and summaries to counsel.

6. I received the following documents from counsel:

a.

 
 

 

 

 

EXECUTED this day of , 20

 

 

 

Signature
STATE of ;
COUNTY of , 8S!
Sworn to before me and subscribed in my presence this day of
20.
Notary Public
9168399.1
